DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s amendment/response filed on 8/12/2022 has been entered and made of record.
3.		Applicant has amended claims 1 and 11. Applicant has added new claim 13. No claims have been canceled. Currently, claims 1-13 are pending.
4.		Applicant has amended claim 11 to overcome the 35USC 102(a)(2) rejection on this claim, therefore this rejection is now withdrawn. Examiner refers to the action below.

Claim Rejections - 35 USC § 102
5.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 6, 7, 11, and 13  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hikosaka (U.S. patent 10,949,697).
Regarding claim 1: Hikosaka discloses an information processing apparatus comprising:
a processor (fig. 1 and col. 3 lines 15-50) configured to
acquire a result of character recognition of a character string formed on a medium and read by scanning that is subject to character recognition and replace a character or a symbol in a subject with a reference character string that is referred to by the character or the symbol (abstract, figs 1 and 2, col. 1 lines 35-67, and col. 4 line 31 to col. 5 line 62).
Regarding claim 2: The information processing apparatus according to Claim 1, wherein the processor is configured to display a verification screen that prompts a user to verify a new character string obtained by the replacing (fig. 1 element 102 and col. 7 line 40 to col. 8 line 17).
Regarding claim 6: The information processing apparatus according to Claim 1, wherein the processor is configured to search for a character string lying in a direction decided in accordance with the character or the symbol (Hikosaka; col. 8 lines 50-63).
Regarding claim 7: The information processing apparatus according to Claim 6, wherein the processor is configured to determine the direction on a basis of a position of a frame including a character string (Hikosaka; figs 3-8c and col. 5 line13 to col. 6 line 65).
Regarding claim 11: Hikosaka discloses a non-transitory computer readable medium storing a program causing a computer to execute a process for information management, the process comprising:
acquiring a result of character recognition of a character string formed on a medium and read by scanning that is subject to character recognition (see claim 1); and
replacing a character or a symbol in a subject with a reference character string that is referred to by the character or the symbol (see claim 1).
Regarding claim 13: The information processing apparatus according to claim 1, wherein the processor is further configured to replace with the reference character string in a frame immediately above the character or the symbol (Hikosaka; figs 3-8c and col. 5 line13 to col. 6 line 65).

Claim Rejections - 35 USC § 103
6.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hikosaka (U.S. patent 10,949,697) and further in view of Takamiya (U.S. patent pub. 2020/0410173 A1).
Regarding claim 3: Hikosaka discloses wherein the processor is configured to display, as the verification screen, handwritten character strings and the reference character string resulting from the character recognition parallel to each other, the handwritten character strings respectively corresponding to the character or the symbol and the reference character string (Hikosaka: figs 3-8c and col. 5 line13 to col. 6 line 65). Hikosaka does not teach the feature of handwritten character strings. Takamiya teaches to OCR handwritten characters for language translation (paragraph 0041). It would have been obvious to one ordinary skilled in the art to combine the teaching of Takamiya to the disclosure of Hikosaka because they are analogous in the art of language translation using OCR. One ordinary skilled in the art would have been motivated to combine the teaching of Takamiya to the disclosure or Hikosaka in order to be able translate handwritten characters/text as well as machine printed characters/texts.
Regarding claim 4: The information processing apparatus according to Claim 2, wherein the processor is configured to further display an image of a document having a handwritten character string in addition to the verification screen, and wherein the processor is configured to indicate, in the image of the document, respective positions of a part corresponding to the character or the symbol and a part corresponding to the reference character string (Hikosaka; figs. 3-8c and col. 5 line13 to col. 6 line 65). Hikosaka does not teach the feature of handwritten character strings. Takamiya teaches to OCR handwritten characters for language translation (paragraph 0041). It would have been obvious to one ordinary skilled in the art to combine the teaching of Takamiya to the disclosure of Hikosaka because they are analogous in the art of language translation using OCR. One ordinary skilled in the art would have been motivated to combine the teaching of Takamiya to the disclosure or Hikosaka in order to be able translate handwritten characters/text as well as machine printed characters/texts.
Regarding claim 5: The information processing apparatus according to Claim 4, wherein the processor is configured to indicate, in the image of the document, the positions of the part corresponding to the character or the symbol and the part corresponding to the reference character string, the positions being indicated in response to selecting an item in the verification screen by a user (Hikosaka; col. Figs. 3-8c and col. 5 line13 to col. 6 line 65).

Allowable Subject Matter
6.		Claim 12 is allowed.
7.		Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Contact Information
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
December 3, 2022